                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         SMAATO, INC.,                                    Case No. 19-cv-05480-KAW
                                   8                     Plaintiff,
                                                                                              ORDER TERMINATING MOTION
                                   9               v.                                         FOR WRIT OF ATTACHMENT
                                  10         SITO MOBILE LTD,                                 Re: Dkt. Nos. 11, 14
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            On September 5, 2019, Plaintiff Smaato, Inc. filed a motion for a writ of attachment, which
                                  14   improperly referred to the Superior Court of California and gave an incorrect briefing schedule.
                                  15   (See Dkt. Nos. 10, 11.) After Plaintiff was ordered to re-file the documents, Plaintiff filed a new
                                  16   motion for a writ of attachment on September 9, 2019. (Dkt. No. 14.) No proof of service was
                                  17   filed.1 Additionally, the September 9, 2019 motion did not include a memorandum of points and
                                  18   authorities, nor did it provide any legal basis upon which ex parte relief may be granted. See Civil
                                  19   L.R. 7-10 (“The motion must include a citation to the statute, rule or order which permits the use
                                  20   of an ex parte motion to obtain the relief sought.”)
                                  21   ///
                                  22   ///
                                  23   ///
                                  24   ///
                                  25   ///
                                  26
                                  27   1
                                        On September 17, 2019, Plaintiff filed a “Declaration of Service,” which stated that the
                                  28   complaint, summons, and original motion for a writ of attachment had been served on September
                                       6, 2019. (Dkt. No. 17.)
                                   1          As Plaintiff has not served the instant motion, and Defendant has only recently been served

                                   2   with the complaint and summons, the Court TERMINATES the motion for a writ of attachment.

                                   3   Once Defendant has been given the opportunity to appear and respond to the complaint, Plaintiff

                                   4   may re-file the motion and re-notice it for hearing, in accordance with Civil Local Rule 7-2.

                                   5          IT IS SO ORDERED.

                                   6   Dated: September 24, 2019
                                                                                            __________________________________
                                   7                                                        KANDIS A. WESTMORE
                                   8                                                        United States Magistrate Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
